Title: From Alexander Hamilton to Campbell Smith, 25 March 1800
From: Hamilton, Alexander
To: Smith, Campbell


          
            Sir,
            NY. March 25. 1800
          
          I have just received your letter of the twenty third instant—
          It is impossible for me to judge of the motives which have influenced the PM General, but I have written to him to settle your account unless there are strong and peculiar reasons against it. Agreeing in opinion with in the idea of the propriety of speedily filling by the regular course of promotion vacancies that occur, I have written particullarly on the subject to the S of War
          Lt. Smith
        